MINTON, Circuit Judge.
In this case an amended complaint was dismissed on motion. From judgment of dismissal the plaintiff has appealed.
The allegations of the amended complaint parallel the allegations in Cargill, Incorporated, v. Board of Trade of City of Chicago et al., 7 Cir., 164 F.2d 820, this day decided, although in a more concise form. The averments of the plaintiff’s amended complaint charge a violation of the Sherman Act,1 just as in the Cargill case. On the authority of that case, the judgment in this case is affirmed.

 15 U.S.C.A. § 1.